
	

113 HR 44 IH: Guam World War II Loyalty Recognition Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Bordallo (for
			 herself, Mr. Andrews,
			 Mrs. Christensen,
			 Mr. Faleomavaega,
			 Ms. Norton,
			 Mr. Pierluisi,
			 Mr. Rahall,
			 Mr. Sablan,
			 Mr. Young of Alaska,
			 Mr. Hoyer, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To implement the recommendations of the Guam War Claims
		  Review Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Guam World War II Loyalty Recognition
			 Act.
		2.Recognition of
			 the suffering and loyalty of the residents of Guam
			(a)Recognition of
			 the Suffering of the Residents of GuamThe United States
			 recognizes that, as described by the Guam War Claims Review Commission, the
			 residents of Guam, on account of their United States nationality, suffered
			 unspeakable harm as a result of the occupation of Guam by Imperial Japanese
			 military forces during World War II, by being subjected to death, rape, severe
			 personal injury, personal injury, forced labor, forced march, or
			 internment.
			(b)Recognition of
			 the Loyalty of the Residents of GuamThe United States forever
			 will be grateful to the residents of Guam for their steadfast loyalty to the
			 United States, as demonstrated by the countless acts of courage they performed
			 despite the threat of death or great bodily harm they faced at the hands of the
			 Imperial Japanese military forces that occupied Guam during World War
			 II.
			3.Guam World War II
			 Claims Fund
			(a)Establishment of
			 fundThe Secretary of the
			 Treasury shall establish in the Treasury of the United States a special fund
			 (in this Act referred to as the Claims Fund) for the payment of
			 claims submitted by compensable Guam victims and survivors of compensable Guam
			 decedents in accordance with sections 4 and 5.
			(b)Composition of
			 fundThe Claims Fund
			 established under subsection (a) shall be composed of amounts deposited into
			 the Claims Fund under subsection (c).
			(c)Payment of
			 certain duties, taxes, and fees collected from Guam deposited into
			 fund
				(1)In
			 generalNotwithstanding section 30 of the Organic Act of Guam (48
			 U.S.C. 1421h), the excess of—
					(A)any amount of
			 duties, taxes, and fees collected under such section after fiscal year 2012,
			 over
					(B)the amount of
			 duties, taxes, and fees collected under such section during fiscal year
			 2012,
					shall be
			 deposited into the Claims Fund.(2)ApplicationParagraph
			 (1) shall not apply after the date for which the Secretary of the Treasury
			 determines that all payments required to be made under section 4 have been
			 made.
				(d)Limitation on
			 payments made from fund
				(1)In
			 generalNo payment may be made in a fiscal year under section 4
			 until funds are deposited into the Claims Fund in such fiscal year under
			 subsection (c).
				(2)AmountsFor
			 each fiscal year in which funds are deposited into the Claims Fund under
			 subsection (c), the total amount of payments made in a fiscal year under
			 section 4 may not exceed the amount of funds available in the Claims Fund for
			 such fiscal year.
				(e)Deductions from
			 fund for administrative expensesThe Secretary of the Treasury shall deduct
			 from any amounts deposited into the Claims Fund an amount equal to 5 per cent
			 of such amounts as reimbursement to the Federal Government for expenses
			 incurred by the Foreign Claims Settlement Commission and by the Department of
			 the Treasury in the administration of this Act. The amounts so deducted shall
			 be covered into the Treasury as miscellaneous receipts.
			4.Payments for Guam
			 World War II claims
			(a)Payments for
			 Death, Personal Injury, Forced Labor, Forced March, and
			 InternmentAfter the
			 Secretary of the Treasury receives the certification from the Chairman of the
			 Foreign Claims Settlement Commission as required under section 4(b)(8), the
			 Secretary of the Treasury shall make payments to compensable Guam victims and
			 survivors of a compensable Guam decedents as follows:
				(1)Compensable Guam
			 victimBefore making any
			 payments under paragraph (2), the Secretary shall make payments to compensable
			 Guam victims as follows:
					(A)In the case of a
			 victim who has suffered an injury described in subsection (c)(2)(A),
			 $15,000.
					(B)In the case of a
			 victim who is not described in subparagraph (A), but who has suffered an injury
			 described in subsection (c)(2)(B), $12,000.
					(C)In the case of a
			 victim who is not described in subparagraph (A) or (B), but who has suffered an
			 injury described in subsection (c)(2)(C), $10,000.
					(2)Survivors of
			 compensable Guam decedentsIn the case of a compensable Guam
			 decedent, the Secretary shall pay $25,000 for distribution to survivors of the
			 decedent in accordance with subsection (b). The Secretary shall make payments
			 under this paragraph only after all payments are made under paragraph
			 (1).
				(b)Distribution of
			 Survivor PaymentsA payment made under subsection (a)(2) to the
			 survivors of a compensable Guam decedent shall be distributed as
			 follows:
				(1)In the case of a decedent whose spouse is
			 living as of the date of the enactment of this Act, but who had no living
			 children as of such date, the payment shall be made to such spouse.
				(2)In the case of a decedent whose spouse is
			 living as of the date of the enactment of this Act and who had one or more
			 living children as of such date, 50 percent of the payment shall be made to the
			 spouse and 50 percent shall be made to such children, to be divided among such
			 children to the greatest extent possible into equal shares.
				(3)In the case of a decedent whose spouse is
			 not living as of the date of the enactment of this Act and who had one or more
			 living children as of such date, the payment shall be made to such children, to
			 be divided among such children to the greatest extent possible into equal
			 shares.
				(4)In the case of a decedent whose spouse is
			 not living as of the date of the enactment of this Act and who had no living
			 children as of such date, but who—
					(A)had a parent who is living as of such date,
			 the payment shall be made to the parent; or
					(B)had two parents who are living as of such
			 date, the payment shall be divided equally between the parents.
					(5)In the case of a decedent whose spouse is
			 not living as of the date of the enactment of this Act, who had no living
			 children as of such date, and who had no parents who are living as of such
			 date, no payment shall be made.
				(c)DefinitionsFor
			 purposes of this Act:
				(1)Compensable Guam
			 decedentThe term
			 compensable Guam decedent means an individual determined under
			 section 5 to have been a resident of Guam who died as a result of the attack
			 and occupation of Guam by Imperial Japanese military forces during World War
			 II, or incident to the liberation of Guam by United States military forces, and
			 whose death would have been compensable under the Guam Meritorious Claims Act
			 of 1945 (Public Law 79–224) if a timely claim had been filed under the terms of
			 such Act.
				(2)Compensable Guam
			 victimThe term compensable Guam victim means an
			 individual who is not deceased as of the date of the enactment of this Act and
			 who is determined under section 5 to have suffered, as a result of the attack
			 and occupation of Guam by Imperial Japanese military forces during World War
			 II, or incident to the liberation of Guam by United States military forces, any
			 of the following:
					(A)Rape or severe
			 personal injury (such as loss of a limb, dismemberment, or paralysis).
					(B)Forced labor or a
			 personal injury not under subparagraph (A) (such as disfigurement, scarring, or
			 burns).
					(C)Forced march,
			 internment, or hiding to evade internment.
					(3)Definitions of
			 severe personal injuries and personal injuriesNot later than 180
			 days after the date of the enactment of this Act, the Foreign Claims Settlement
			 Commission shall promulgate regulations to specify the injuries that constitute
			 a severe personal injury or a personal injury for purposes of subparagraphs (A)
			 and (B), respectively, of paragraph (2).
				5.Adjudication
			(a)Authority of
			 Foreign Claims Settlement Commission
				(1)In
			 generalThe Foreign Claims Settlement Commission shall adjudicate
			 claims and determine the eligibility of individuals for payments under section
			 4.
				(2)Rules and
			 regulationsNot later than
			 180 days after the date of the enactment of this Act, the Chairman of the
			 Foreign Claims Settlement Commission shall publish in the Federal Register such
			 rules and regulations as may be necessary to enable the Commission to carry out
			 the functions of the Commission under this Act.
				(b)Claims Submitted
			 for Payments
				(1)Submittal of
			 claimFor purposes of subsection (a)(1) and subject to paragraph
			 (2), the Foreign Claims Settlement Commission may not determine an individual
			 is eligible for a payment under section 4 unless the individual submits to the
			 Commission a claim in such manner and form and containing such information as
			 the Commission specifies.
				(2)Filing period
			 for claims and notice
					(A)Filing
			 periodAn individual filing a
			 claim for a payment under section 4 shall file such claim not later than one
			 year after the date on which the Foreign Claims Settlement Commission publishes
			 the notice described in subparagraph (B).
					(B)Notice of filing
			 periodNot later than 180
			 days after the date of the enactment of this Act, the Foreign Claims Settlement
			 Commission shall publish a notice of the deadline for filing a claim described
			 in subparagraph (A)—
						(i)in
			 the Federal Register; and
						(ii)in
			 newspaper, radio, and television media in Guam.
						(3)Adjudicatory
			 decisionsThe decision of the Foreign Claims Settlement
			 Commission on each claim filed under this Act shall—
					(A)be by majority
			 vote;
					(B)be in writing;
					(C)state the reasons
			 for the approval or denial of the claim; and
					(D)if approved, state
			 the amount of the payment awarded and the distribution, if any, to be made of
			 the payment.
					(4)Deductions in
			 paymentThe Foreign Claims
			 Settlement Commission shall deduct, from a payment made to a compensable Guam
			 victim or survivors of a compensable Guam decedent under this section, amounts
			 paid to such victim or survivors under the Guam Meritorious Claims Act of 1945
			 (Public Law 79–224) before the date of the enactment of this Act.
				(5)InterestNo
			 interest shall be paid on payments made by the Foreign Claims Settlement
			 Commission under section 4.
				(6)Limited
			 compensation for provision of representational services
					(A)Limit on
			 compensationAny agreement
			 under which an individual who provided representational services to an
			 individual who filed a claim for a payment under this Act that provides for
			 compensation to the individual who provided such services in an amount that is
			 more than one percent of the total amount of such payment shall be unlawful and
			 void.
					(B)PenaltiesWhoever
			 demands or receives any compensation in excess of the amount allowed under
			 subparagraph (A) shall be fined not more than $5,000 or imprisoned not more
			 than one year, or both.
					(7)Appeals and
			 finalityObjections and appeals of decisions of the Foreign
			 Claims Settlement Commission shall be to the Commission, and upon rehearing,
			 the decision in each claim shall be final, and not subject to further review by
			 any court or agency.
				(8)Certifications
			 for paymentAfter a decision approving a claim becomes final, the
			 Chairman of the Foreign Claims Settlement Commission shall certify such
			 decision to the Secretary of the Treasury for authorization of a payment under
			 section 4.
				(9)Treatment of
			 affidavitsFor purposes of section 4 and subject to paragraph
			 (2), the Foreign Claims Settlement Commission shall treat a claim that is
			 accompanied by an affidavit of an individual that attests to all of the
			 material facts required for establishing the eligibility of such individual for
			 payment under such section as establishing a prima facie case of the
			 eligibility of the individual for such payment without the need for further
			 documentation, except as the Commission may otherwise require. Such material
			 facts shall include, with respect to a claim for a payment made under section
			 4(a), a detailed description of the injury or other circumstance supporting the
			 claim involved, including the level of payment sought.
				(10)Release of
			 related claimsAcceptance of
			 a payment under section 4 by an individual for a claim related to a compensable
			 Guam decedent or a compensable Guam victim shall be in full satisfaction of all
			 claims related to such decedent or victim, respectively, arising under the Guam
			 Meritorious Claims Act of 1945 (Public Law 79–224), the implementing
			 regulations issued by the United States Navy pursuant to such Act (Public Law
			 79–224), or this Act.
				6.Grants program to
			 memorialize the occupation of Guam during World War II
			(a)EstablishmentSubject
			 to subsection (b), the Secretary of the Interior shall establish a grant
			 program under which the Secretary shall award grants for research, educational,
			 and media activities for purposes of appropriately illuminating and
			 interpreting the causes and circumstances of the occupation of Guam during
			 World War II and other similar occupations during the war that—
				(1)memorialize the
			 events surrounding such occupation; or
				(2)honor the loyalty
			 of the people of Guam during such occupation.
				(b)EligibilityThe
			 Secretary of the Interior may not award a grant under subsection (a) unless the
			 person seeking the grant submits an application to the Secretary for such
			 grant, in such time, manner, and form and containing such information as the
			 Secretary specifies.
			7.Authorization of
			 appropriations
			(a)Guam World War
			 II Claims Payments and AdjudicationThere are authorized to be appropriated for
			 any fiscal year beginning after the date of the enactment of this Act, such
			 sums as may be necessary to enable the Commission and the Treasury Department
			 to pay their respective administrative expenses incurred in carrying out their
			 functions under sections 4 and 5. Amounts appropriated under this section may
			 remain available until expended.
			(b)Guam World War
			 II Grants ProgramFor
			 purposes of carrying out section 6, there are authorized to be appropriated
			 $5,000,000 for each fiscal year beginning after the date of the enactment of
			 this Act.
			
